DISSENTING OPINION.
On the evidence the appellant is not entitled to recover anything and the judgment of the court below should be affirmed.
The requirement of the statute that personal property shall be sold under an execution on ten days' public notice thereof is for the protection of the judgment creditor and the judgment debtor, and either can waive it or be estopped from pleading it. The judgment creditor is not here complaining, and, in my opinion, the judgment debtor, the appellant, is estopped by his conduct from pleading it. It is clear to me from the evidence that the publishing of this notice of sale for only eight days was an inadvertence on the part of the appellee, and when the appellant called his attention thereto, his, the appellant's, conduct then, thereafter, and at the sale was such as to induce the appellee to believe that he had waived this error in the publishing of the notice. Without this, all the appellant would have had to do was to readvertise the sale for ten days, and this, because of the appellee's conduct, as hereinbefore stated, he was justified in not doing. Consequently, in my opinion, the sale of the property by the appellee under the execution was valid. *Page 678